Willson, Judge.
I. It was not error to reject the declarations of the defendant as to why he did the killing. They did not come within the rule of res gestee. They were not sponta*328neons, but were concocted, self serving declarations; not the facts talking through the party, but the party’s talk about the facts. They were wanting in the essential characteristic of instinctiveness to make them a part of the res gestee. (Bradberry v. The State, ante, 273; Whart. Cr. Ev., sec. 691.) Their truth was disproved by all the evidence in the case.
Opinion delivered November 17, 1886.
II. There is no error in the charge of the court. It presented to the jury fully, clearly and correctly all the law applicable to the facts of the case. It was more liberal to the defendant than the evidence demanded. It might very well have omitted any instructions as to self defense, that issue not having been fairly raised by the proof. The issue of manslaughter was not presented by the evidence, and hence it was not error to fail to charge the law of that offense.
III. The conviction is amply sustained by the evidence. There is no room to doubt that defendant committed the murder, and that he was actuated by express malice. It was a deliberate homicide, unprovoked and without mitigation. It is but justice that he should suffer the extreme penalty of the law, and the judgment is affirmed, there being no reason appearing to us why it should be set aside.

Affirmed.